UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 19, 2017 Hickok Incorporated (Exact Name of Registrant as Specified in Charter) Ohio 0-147 34-0288470 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10514 Dupont Avenue Cleveland, Ohio 44108 (Address of Principal Executive Offices) (Zip Code) (216)541-8060 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On September 19, 2017, the Board of Directors of Hickok Incorporated, (the “Company”) adopted a resolution to change the Company’s fiscal year end from September 30 to December 31, effective October 1, 2017. The financial results of the three month transition period from the end of the current fiscal year on September 30, 2017 until the commencement of the new fiscal year on January 1, 2018 will be reported on Form 10-K to be filed with the Securities and Exchange Commission. The change in the Company’s fiscal year will not impact the Company’s results for the year ended December 31, 2017, nor will it impact the prior year comparability in future filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HICKOK INCORPORATED Date:September 22, 2017 /s/ Kelly J. Marek Name: Kelly J. Marek Vice President Finance and Chief Financial Officer
